      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 1 of 49


1    Jennifer Fiore, Esq. (SBN: 203618)
     Sophia Achermann, Esq. (SBN: 262712)
2
     Alexandra A. Hamilton, Esq. (SBN: 280834)
3    FIORE ACHERMANN, A Law Corp.
     340 Pine Street, Suite 503
4    San Francisco, CA 94104
5
     Tel./Fax: (415) 550-0650
     Email: jennifer@theFAfirm.com
6           sophia@theFAfirm.com
            alexandra@theFAfirm.com
7

8
     Richard Margarita, Esq. (SBN: 175819)
     LAW OFFICE OF RICHARD P. MARGARITA
9    4750 J Street, Suite 19153
     Sacramento, CA 95819
10
     Tel: (916) 248-8570
11   Fax: (888) 346-7927
     Email: richardmargarita@sbcglobal.net
12
     Attorneys for Plaintiff
13
     ALEJANDRO ARCEO
14

15                              UNITED STATES DISTRICT COURT

16
                               EASTERN DISTRICT OF CALIFORNIA

17
     ALEJANDRO ARCEO,                             ) Case No.:
                                                  )
18          Plaintiff,                            ) COMPLAINT FOR DAMAGES
                                                  )    1. FAILURE TO PROVIDE
19          vs.                                   )       MEDICAL CARE (4TH, 8TH &
                                                  )       14TH AMENDMENT)
20   CITY OF ROSEVILLE;                           )    2. FAILURE  TO PROTECT FROM
21
     GARY SMITH;                                  )       HARM (4TH & 14TH
     CURTIS WATKINS;                              )       AMENDMENTS)
22   ADRIAN COGHLAN;                              )    3. FAILURE TO TRAIN (4TH, 8TH
     BRIAN LEWIS;                                 )       & 14TH AMENDMENTS)
23
     DANIEL TIMONEY;                              )    4. SUPERVISORY LIABILITY
24   DARRYL LOPEZ;                                )       (4TH, 8TH & 14TH
     DERRICK PHELPS;                              )       AMENDMENTS)
25   JAMES HAGGERTY;                              )    5. MONELL – MUNICIPAL
     LEE HENDRICK;                                )       LIABILITY FOR
26
     SETH ADDINGTON;                              )       UNCONSTITUTIONAL CUSTOM
27   JAMES MACCOUN;                               )       OR POLICY (4TH, 8TH & 14TH
     COUNTY OF PLACER;                            )       AMENDMENTS)
28




                                                   1
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 2 of 49


1    DEVON BELL;                                      )   6. UNREASONABLE SEARCH OR
     DAVID POWERS;                                    )       SEIZURE (4TH AMENDMENT)
2
     CALIFORNIA FORENSIC MEDICAL                      )   7. UNLAWFUL ARREST (4TH
3    GROUP, INCORPORATED;                             )       AMENDMENT)
     ASHLEY JOEL PILGRIM, M.D.;                       )   8. FALSE IMPRISONMENT (8TH &
4    SUTTER ROSEVILLE MEDICAL CENTER;                 )       14TH AMENDMENTS)
5
     SUTTER HEALTH;                                   )   9. FAILURE TO
     CEP AMERICA – CALIFORNIA DBA                     )       FURNISH/SUMMON MEDICAL
6    VITUITY HOSPITALISTS; and                        )       CARE
     DOES 1 Through 250, Inclusive,                   )   10. NEGLIGENCE
7                                                     )   11. NEGLIGENCE (CAL. GOV’T
8
            Defendants.                               )       CODE § 815.4)
                                                      )   12. FAILURE TO PERFORM
9                                                     )       MANDATORY DUTY (CA. GOV’T
                                                      )       CODE § 815.6)
10
                                                      )   13. PROFESSIONAL NEGLIGENCE
11                                                    )   14. VIOLATION OF BANE CIVIL
                                                      )       RIGHTS ACT (CAL. CIV. CODE §
12                                                    )       52.1)
                                                      )
13
                                                      ) JURY TRIAL DEMANDED
14

15          COMES NOW Plaintiff ALEJANDRO ARCEO (“Plaintiff”), by and through his
16   attorneys, and submits this Complaint for Damages against each of the Defendants named herein.
17                                                PARTIES
18          1.      Plaintiff ALEJANDRO ARCEO is, and was at all times mentioned herein, a
19   resident of the City of Roseville in the County of Placer, State of California. Plaintiff brings
20   these claims for violations of civil rights under the Fourth, Eighth and Fourteenth Amendments
21   to the U.S. Constitution and California State Law.
22          2.      Defendant CITY OF ROSEVILLE is a public entity, duly organized and existing
23   under the laws of the State of California and is located in the County of Placer. Under its
24   authority, Defendant CITY OF ROSEVILLE, operates and manages the Roseville Police
25   Department and is, and was at all relevant times mentioned herein, responsible for the actions
26   and/or inactions and the policies, procedures, and practices/customs of the Roseville Police
27   Department and its respective employees, agents, representatives and/or contractors. Defendant
28   CITY OF ROSEVILLE was responsible for employing the Roseville Police Department. At all



                                                       2
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 3 of 49


1    times herein mentioned, Defendant CITY OF ROSEVILLE possessed the power and authority to
2    adopt policies and prescribe rules, regulations and practices affecting the operation of the
3    Roseville Police Department and its tactics, methods, practices, customs and usage.
4           3.      Defendant GARY SMITH was at all times mentioned herein a police officer with
5    the Roseville Police Department, was employed by Defendant CITY OF ROSEVILLE, and, in
6    doing the acts hereinafter described, acted within the scope and course of his employment.
7           4.      Defendant CURTIS WATKINS was at all times mentioned herein a police officer
8    with the Roseville Police Department, was employed by Defendant CITY OF ROSEVILLE, and,
9    in doing the acts hereinafter described, acted within the scope and course of his employment.
10          5.      Defendant ADRIAN COGHLAN was at all times mentioned herein a police
11   officer with the Roseville Police Department, was employed by Defendant CITY OF
12   ROSEVILLE, and, in doing the acts hereinafter described, acted within the scope and course of
13   his employment.
14          6.      Defendant BRIAN LEWIS was at times mentioned herein a lieutenant with the
15   Roseville Police Department, was employed by Defendant CITY OF ROSEVILLE, and, in doing
16   the acts hereinafter described, acted within the scope and course of his employment.
17          7.      Defendant DANIEL TIMONEY was at all times mentioned herein a police officer
18   with the Roseville Police Department, and, in doing the acts hereinafter described, acted within
19   the scope and course of his employment.
20          8.      Defendant DARRYL LOPEZ was at all times mentioned herein a police officer
21   with the Roseville Police Department, and, in doing the acts hereinafter described, acted within
22   the scope and course of his employment.
23          9.      Defendant DERRICK PHELPS was at all times mentioned herein a police officer
24   with the Roseville Police Department, and, in doing the acts hereinafter described, acted within
25   the scope and course of his employment.
26          10.     Defendant JAMES HAGGERTY was at all times mentioned herein a sergeant
27   with the Roseville Police Department, and, in doing the acts hereinafter described, acted within
28   the scope and course of his employment.



                                                       3
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 4 of 49


1           11.     Defendant LEE HENDRICK was at all times mentioned herein a police officer
2    with the Roseville Police Department, and, in doing the acts hereinafter described, acted within
3    the scope and course of his employment.
4           12.     Defendant SETH ADDINGTON was at all times mentioned herein a police
5    officer with the Roseville Police Department, and, in doing the acts hereinafter described, acted
6    within the scope and course of his employment.
7           13.     Defendant JAMES MACCOUN was at all times mentioned herein the Chief of
8    Police, the highest position in the Roseville Police Department, and, in doing the acts hereinafter
9    described, acted within the scope and course of his employment. As Chief of Police, JAMES
10   MACCOUN is and was responsible for hiring, screening, training, retention, supervision,
11   disciplining, counseling, and controlling all Roseville Police Department’s police officers,
12   employees, agents, representatives and/or contractors. Defendant is and was charged by law
13   with the administration of the Roseville Police Department, with the assistance of a small group
14   of executive officers. Defendant also is and was responsible for the promulgation of the policies
15   and procedures and allowance of the practices/customs pursuant to which the acts of the
16   Roseville Police Department alleged herein were committed. Defendant is being sued in his
17   individual and official capacities.
18          14.     Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN,
19   BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES
20   HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, and DOES 1-50
21   were employees, agents, representatives and/or contractors of the CITY OF ROSEVILLE and
22   performed the relevant acts within the course and scope of their employment as employees,
23   agents, representatives and/or contractors of the CITY OF ROSEVILLE. These defendants
24   performed these acts under the color and pretense of the statutes, ordinances, regulations,
25   customs and usages of the State of California and are sued in their individual capacities and as
26   employees, agents, representatives and/or contractors of the CITY OF ROSEVILLE.
27          15.     Defendant COUNTY OF PLACER is a public entity, duly organized and existing
28   under the laws of the State of California and is located in the County of Placer. Under its



                                                      4
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 5 of 49


1    authority, Defendant COUNTY OF PLACER, operates and manages Placer County Sheriff’s
2    Officer and is, and was at all relevant times mentioned herein, responsible for the actions and/or
3    inactions and the policies, procedures, and practices/customs of the Placer County Sheriff’s
4    Office and South Placer Correctional Facility, and each entity’s respective employees, agents,
5    representatives and/or contractors. Defendant COUNTY OF PLACER was responsible for
6    employing the Placer County Sheriff's Officer and operating and staffing the South Placer
7    Correctional Facility. At all times herein mentioned, Defendant COUNTY OF PLACER
8    possessed the power and authority to adopt policies and prescribe rules, regulations and practices
9    affecting the operation of the Placer County Sheriff’s Office, the South Placer Correctional
10   Facility and each entity’s tactics, methods, practices, customs and usage.
11          16.     Defendant DEVON BELL was at all times mentioned herein the Sheriff for the
12   Placer County Sherriff’s Office, the highest position in the Placer County Sheriff’s Office, and,
13   in doing the acts hereinafter described, acted within the scope and course of his employment. As
14   Sheriff, DEVON BELL is and was responsible for hiring, screening, training, retention,
15   supervision, disciplining, counseling, and controlling all Placer Sheriff’s Office custodial
16   employees, agents, representatives and/or contractors. Defendant is and was charged by law
17   with the administration of the South Placer Correctional Facility, with the assistance of a small
18   group of executive officers. Defendant also is and was responsible for the promulgation of the
19   policies and procedures and allowance of the practices/customs pursuant to which the acts of the
20   Placer Sheriff’s Office alleged herein were committed. Defendant is being sued in his individual
21   and official capacities.
22          17.     Defendant Captain DAVID POWERS was at all times mentioned herein the
23   Corrections Commander for the South Placer Correctional Facility for the Placer County
24   Sherriff’s Officer, and, in doing the acts hereinafter described, acted within the scope and course
25   of his employment. As Corrections Commander, DAVID POWERS is and was responsible for
26   hiring, screening, training, retention, supervision, disciplining, counseling, and controlling all
27   Placer Sheriff’s Office custodial employees, agents, representatives and/or contractors.
28   Defendant is and was charged by law with the administration of the South Placer Correctional



                                                       5
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 6 of 49


1    Facility, with the assistance of a small group of executive officers. Defendant also is and was
2    responsible for the promulgation of the policies and procedures and allowance of the
3    practices/customs pursuant to which the acts of the Placer Sheriff’s Office alleged herein were
4    committed. Defendant is being sued in his individual and official capacities.
5           18.     Defendants DEVON BELL, DAVID POWERS and DOES 51-100 were
6    employees, agents, representatives and/or contractors of the COUNTY OF PLACER and
7    performed the relevant acts within the course and scope of their employment as employees,
8    agents, representatives and/or contractors of the COUNTY OF PLACER. These defendants
9    performed these acts under the color and pretense of the statutes, ordinances, regulations,
10   customs and usages of the State of California and are sued in their individual capacities and as
11   employees, agents, representatives and/or contractors of the COUNTY OF PLACER.
12          19.     Defendant CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED
13   (hereinafter “CFMG”), is a corporation organized and existing under and by virtue of the laws of
14   the State of California with headquarters in Nashville, Tennessee and a principal office in San
15   Diego, California. CFMG is a private correctional health care provider that services correctional
16   facilities in 34 California counties. The COUNTY OF PLACER contracts with CFMG to provide
17   medical, mental health and dental services for the county's jails, including at the South Placer
18   Correctional Facility. At all times relevant, CFMG was responsible, in whole or in part, for the
19   medical services provided to Plaintiff during his confinement and/or detention in the South
20   Placer Correctional Facility.
21          20.     Defendants DOES 101-150 were at all times and places mentioned herein
22   employees, agents, representatives and/or contractors of CFMG and performed the relevant acts
23   within the course and scope of their employment as employees, agents, representatives and/or
24   contractors of CFMG and are individually responsible for the acts and omissions set forth herein.
25          21.     Defendant ASHELY JOEL PILGRIM, M.D. (hereinafter referred to as “DR.
26   PILGRIM”), is, and was at all relevant times mentioned herein, a resident of the County of
27   Placer, State of California. DR. PILGRIM is a physician duly licensed by the State of California
28   to practice medicine and surgery in said state, under License No. 127027, and at all relevant



                                                       6
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 7 of 49


1    times herein rendered, alleged to have rendered, and/or denied healthcare services to Plaintiff
2    ALEJANDRO ARCEO.
3           22.     Defendant SUTTER ROSEVILLE MEDICAL CENTER is a corporation,
4    partnership, association, hospital, and/or other entity organized and existing under and by virtue
5    of the laws of the State of California, and was at all times and places mentioned herein engaged
6    in the ownership, operation, and maintenance of hospitals and other medical facilities open to the
7    general public and to paying patients in and about the State of California, County of Placer.
8           23.     Defendant SUTTER HEALTH is a corporation, partnership, association, hospital,
9    and/or other entity organized and existing under and by virtue of the laws of the State of
10   California, and was at all times and places mentioned herein engaged in the ownership,
11   operation, and maintenance of hospitals and other medical facilities open to the general public
12   and to paying patients in and about the State of California, County of Placer.
13          24.     Defendant CEP AMERICA – CALIFORNIA DBA VITUITY HOSPITALISTS is
14   a corporation, partnership, association, hospital, and/or other entity organized and existing under
15   and by virtue of the laws of the State of California, and was at all times and places mentioned
16   herein engaged in the ownership, operation, and maintenance of hospitals and other medical
17   facilities open to the general public and to paying patients in and about the State of California,
18   County of Placer.
19          25.     Defendants DOES 151-200 were at all times and places mentioned herein
20   engaged in the ownership, operation, and/or maintenance of hospitals and other medical facilities
21   open to the general public and to paying patients in and about the State of California, County of
22   Placer, or the employees, agents and/or representatives of said hospitals or medical facilities and
23   performed the relevant acts within the course and scope of their employment as employees,
24   agents, representatives and/or contractors.
25          26.     Plaintiff is informed and believes, and based thereon alleges that each Defendant
26   acted pursuant to and within the scope of the relationships alleged above, that each Defendant
27   knew or should have known about, and authorized, ratified, adopted, approved, controlled, and
28   aided and abetted the conduct of all other Defendants.



                                                       7
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 8 of 49


1            27.      The true names and capacities, whether individual, corporate, associate, partner or
2    otherwise, of other Defendants, herein named as DOES 1-250, inclusive, are unknown to
3    Plaintiff, who therefore sues said Defendants by such fictitious names. Plaintiff will move to
4    amend this Complaint to substitute their true names and capacities when the same have been
5    ascertained.
6            28.      Plaintiff is also unaware of the basis of liability as to some or all of such fictitious
7    Defendants sued herein as DOES 201-250, inclusive, but believes that their liability arises out of
8    the same general facts as set forth herein. Plaintiff will move to amend this Complaint to assert
9    the theories of liability of said fictitiously named Defendants when they have been ascertained.
10           29.      Plaintiff is informed and believes and thereon alleges that each Defendant and
11   DOES 1-250, inclusive, are legally responsible in some manner for the events, happenings,
12   omissions and/or occurrences causing damages referred to herein, and legally and proximately
13   caused damage to Plaintiff. Further, each and every Defendant, including DOES 1-250,
14   inclusive, had a duty to Plaintiff.
15           30.      Plaintiff is informed and believes, and based thereon alleges that at all relevant
16   times, each Defendant was the principal, agent, partner, joint venture, officer, director,
17   controlling shareholder, subsidiary, affiliate, parent corporation, successor in interest, and/or
18   predecessor in interest of some or all of all of the other Defendants, and was engaged with some
19   or all of the other Defendants in a joint enterprise for profit, and bore such other relationships to
20   some or all of the other Defendants so as to be liable for their conduct with respect to the matters
21   alleged below.
22           31.      Plaintiff is informed and believes, and thereon alleges that DOES 1-250,
23   inclusive, were contractors, individuals, sole proprietorships, partnerships and/or corporations,
24   and all their employees and agents who performed services as an employee, agent, ostensible
25   agent, servant, partner, representative, joint venturer, contractor, and aider and abettor of each of
26   the Defendants and were, in doing the business of things herein complained of, acting within the
27   course and scope of such relationship and therefore are responsible for damages to Plaintiff as
28   hereinafter alleged. Whenever a Defendant is the subject of any charging allegation by Plaintiff,



                                                          8
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 9 of 49


1    it shall be deemed that DOES 1-250, inclusive, and each of them, are likewise subject to this
2    charging allegation.
3                                    JURISDICTION AND VENUE
4           32.     This action arises under the laws of the United States, State of California, and
5    common law, including but not limited to, Title 42 United States Code section 1983, California
6    Civil Code Section 52.1 et seq., and case law.
7           33.     Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343 and 42
8    U.S.C § 1983. This Court has supplemental jurisdiction over the state law claims asserted herein
9    pursuant to 28 U.S.C. § 1376 because the claims form part of the same case or controversy
10   arising under the United States Constitution and federal law
11          34.     Venue is proper in the Eastern District of California pursuant to 28 U.S.C. §
12   1391(b) because the unlawful acts and practices that give rise to Plaintiff’s claims occurred in the
13   County of Placer, California.
14          35.     Rule 3 of the Federal Rules of Civil Procedure and Local Rule 120(d) authorize
15   assignment to this division because a substantial part of the events or omissions giving rise to
16   Plaintiff’s claims occurred in the County of Placer, which is served by this division.
17                ADMINISTRATIVE PREREQUISITES FOR STATE LAW CLAIMS
18          36.     On April 22, 2020, Plaintiff sent public entity tort claims to Defendants COUNTY
19   OF PLACER and CITY OF ROSEVILLE.
20          37.     Defendant COUNTY OF PLACER rejected Plaintiff’s claim on May 21, 2021.
21          38.     CITY OF ROSEVILLE rejected Plaintiff’s claim on August 26, 2020.
22          39.     On May 26, 2020, Plaintiff sent Notices of Intention to Commence Action
23   pursuant to Code of Civil Procedure § 364 to DR. PILGRIM, SUTTER ROSEVILLE
24   MEDICAL CENTER, SUTTER HEALTH, and CEP AMERICA – CALIFORNIA DBA
25   VITUITY HOSPITALISTS.
26                          FACTS COMMON TO ALL CAUSES OF ACTION
27          40.     On Wednesday, November 27, 2019, Plaintiff was in mental distress at home in
28   the City of Roseville and expressing suicidal ideations. Following the recommendations of



                                                      9
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 10 of 49


1    Plaintiff’s medical providers, Plaintiff’s mother called 9-1-1 at approximately 9:40 a.m.
2           41.       At approximately 9:56 a.m., Officers GARY SMITH and CURTIS WATKINS
3    arrived at Plaintiff’s home, made contact, found Plaintiff to be paranoid, anxious, and fidgety,
4    and restrained Plaintiff. Officers GARY SMITH and CURTIS WATKINS called for back-up
5    and Officer ADRIAN COGHLAN, Lieutenant BRIAN LEWIS, Officer DANIEL TIMONEY,
6    Officer DARRYL LOPEZ, Officer DERRICK PHELPS, Sergeant JAMES HAGGERTY,
7    Officer LEE HENDRICK and Officer SETH ADDINGTON arrived at the scene. Despite being
8    dispatched for mental health issues and being told Plaintiff was not under the influence or any
9    substance, the Roseville Police Department officers arrested Plaintiff and placed him in a police
10   vehicle.
11          42.       At approximately 10:18 a.m., Roseville Police Department officers, including but
12   not limited to Officer ADRIAN COGHLAN and Officer GARY SMITH, transported Plaintiff to
13   SUTTER ROSEVILLE MEDICAL CENTER, located at 1 Medical Plaza Drive in the City of
14   Roseville, arriving at approximately 10:51 a.m.
15          43.       Officer ADRIAN COGHLAN and Officer GARY SMITH presented Plaintiff to
16   DR. PILGRIM at SUTTER ROSEVILLE MEDICAL CENTER for medical clearance for
17   incarceration.
18          44.       At 10:58 a.m., Defendant DR. PILGRIM provided the Roseville Police
19   Department officers with medical clearance to transport Plaintiff to South Placer Correctional
20   Facility. DR. PILGRIM did not provide an adequate medical, mental, and/or psychiatric
21   evaluation of Plaintiff before providing medical clearance.
22          45.       Officer ADRIAN COGHLAN and Officer GARY SMITH knew or should have
23   known that DR. PILGRIM did not provide an adequate medical, mental, and/or psychiatric
24   evaluation of Plaintiff before providing medical clearance.
25          46.       Roseville Police Department officers then transported Plaintiff to South Placer
26   Correctional Facility for booking, arriving at approximately 11:35 a.m.
27          47.       At approximately 11:45 a.m., a South Placer Correctional Facility employee,
28   agent, representative or contractor, who was responsible for doing a medical evaluation to



                                                       10
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 11 of 49


1    determine if Plaintiff was “fit for jail” or if he required medical assistance, cleared Plaintiff for
2    jail. This person found him fit for jail and did not perform an adequate medical, mental, and/or
3    psychiatric evaluation and instead improperly authorized Plaintiff to be put into a holding cell for
4    “sobering,” when he was not under the influence of any substance.
5            48.     On Friday, November 29, 2019, upon realizing that the Roseville Police
6    Department had not communicated it to the South Placer Correction Facility, a representative for
7    Plaintiff’s family stated to a South Placer Correctional Facility employee, agent, representative
8    or contractor that Plaintiff was suicidal, which was the reason the police were called in the first
9    place. Only then did South Placer Correctional Facility place Plaintiff on a safety watch.
10           49.     On November 29, 2019, a nurse or other employee, agent, representative or
11   contractor employed at South Placer Correctional Facility contacted Plaintiff’s family to drop off
12   his psychiatric medication, but, when Plaintiff’s family arrived, South Placer Correctional
13   Facility refused to accept the medication.
14           50.     Upon information and belief, while in custody at South Placer Correctional
15   Facility, Plaintiff was not provided proper medical, mental, and/or psychiatric evaluation,
16   treatment, or care, including but not limited to medication.
17           51.     Plaintiff needed medical, psychiatric, and/or mental care, including but not
18   limited to a 5150 hold.
19           52.     As a result of Defendants’ acts and omissions and violations of Plaintiff’s civil
20   rights, on Saturday, November 30, 2019, while jailed at South Placer Correctional Facility,
21   Plaintiff pulled his right eye out with his hands.
22                                       MONELL ALLEGATIONS
23           53.     The CITY OF ROSEVILLE and COUNTY OF PLACER have a policy and
24   practice of violating the Constitutional and California State rights of citizens, arrestees, detainees,
25   and/or inmates in their custody or control and are deliberately indifferent to the fact that these
26   violations subject citizens, arrestees, detainees, and/or inmates to a substantial risk of suffering
27   and serious injury.
28           54.     Based upon the principles set forth in Monell v. New York City Department of



                                                          11
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 12 of 49


1    Social Services, 436 U.S. 658 (1978), CITY OF ROSEVILLE and COUNTY OF PLACER, and
2    each of them, are liable for all injuries sustained by Plaintiff as set forth herein. CITY OF
3    ROSEVILLE and COUNTY OF PLACER bear liability because their policies, practices and/or
4    customs were a cause of Plaintiff’s injuries. CITY OF ROSEVILLE and COUNTY OF
5    PLACER and their officials maintained, enforced, applied, or permitted one or more of the
6    following official practices, policies or customs:
7           a) Failure to provide adequate supervision, training, control, and/or discipline to their law
8           enforcement officers, employees, agents, representatives, contractors and other personnel
9           in responding to individuals who were mentally impaired;
10          b) Failure to provide adequate supervision, training, control, and/or discipline to their law
11          enforcement officers, employees, agents, representatives, contractors and other personnel
12          in providing individuals with adequate medical, mental, and/or psychiatric evaluation,
13          care, and treatment;
14          c) Failure to provide adequate training and supervision to their law enforcement officers,
15          employees, agents, and other personnel with respect to constitutional limits related to
16          arrest, search, medical care, and detention;
17          d) Failure to provide adequate training and supervision to their law enforcement officers,
18          employees, agents, representatives, contractors and other personnel with respect to
19          constitutional limits on de-escalation techniques during contacts with the mentally
20          impaired;
21          e) Failure to adequately investigate, discipline or retrain their law enforcement officers,
22          employees, agents, representatives, contractors and other personnel involved in
23          misconduct;
24          f) Failure to provide adequate procedures for reporting, supervising, investigating,
25          reviewing, disciplining and controlling the intentional misconduct by Defendants' law
26          enforcement officers, employees, agents, representatives, contractors and other personnel;
27          g) Encouragement of their law enforcement officers, employees, agents, representatives,
28          contractors and other personnel in the belief that they can violate the rights of persons,



                                                      12
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 13 of 49


1            such as Plaintiff, with impunity, and that such conduct will not adversely affect their
2            opportunities for promotion and other employment benefits;
3            h) Ratification by the highest levels of authority of the specific unconstitutional acts
4            alleged in this complaint; and
5            i) Failure to provide adequate medical evaluation and treatment, including medical,
6            mental, and/or psychiatric evaluation and treatment.
7            55.    For instance, between August 11, 2015 and August 14, 2018, numerous inmates
8    were assaulted by COUNTY OF PLACER sheriffs and left injured and without medical care in
9    their cells.
10           56.    In May 2017, three COUNTY OF PLACER sheriffs burst into the holding cell
11   containing Paul Bangert, a mentally-ill man. The guards tased, punched, and chocked him, and
12   left him unconscious and without medical care in his cell. When a lawsuit was brought on behalf
13   of the homeless man, it was discovered that the COUNTY OF PLACER had altered the
14   surveillance video and falsified reports to remove evidence of the assault.
15           57.    On July 14, 2016, Brendan Coleman, a former Marine was detained by COUNTY
16   OF PLACER for resisting arrest while sleeping in his truck during a break in a long drive. The
17   Marine alleged that he was forced to lay down on the jail floor, kicked in the ribs, and kneed in
18   his shoulder and back. The Marine was left injured in his cell for six to seven hours afterwards
19   without medical care.
20           58.    In another case alleging excessive force during an arrest, it was discovered that
21   videos had been altered and/or were missing portions which would have depicted the arrest by the
22   COUNTY OF PLACER sheriffs.
23                                               DAMAGES
24           59.    As a direct and proximate result of the foregoing, Plaintiff has suffered, and
25   continues to suffer personal injuries as a result of the incident including physical injury,
26   disfigurement, great pain of mind and body, shock, emotional distress, physical manifestations of
27   emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation and loss of
28   enjoyment of life; was prevented and will continue to be prevented from performing daily



                                                       13
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 14 of 49


1    activities and obtaining the full enjoyment of life; has sustained loss of earnings, loss of earning
2    capacity and benefits; and/or has incurred and will continue to incur expenses including costs for
3    medical treatment and services, medications, incidental expenses, sundries and psychological
4    treatment, therapy and counseling, and loss of household services. Plaintiff has sustained
5    personal injuries and economic and noneconomic damages, and continues to incur these
6    damages, the full nature and extent of which are not yet known to Plaintiff, and leave is
7    requested to amend this Complaint to conform to proof at trial.
8              60.    As a further direct and proximate result of the violation of his civil rights and
9    personal injuries, Plaintiff has been generally damaged in a sum in excess of $10,000,000.
10             61.    Plaintiff is entitled to pre-judgment interest on said damages attributable to an
11   ascertainable economic value pursuant to Cal. Civ. Code § 3288. Plaintiff has lost prejudgment
12   interest pursuant to applicable federal laws and Cal. Civ. Code § 3291, the exact amount of
13   which Plaintiff prays leave to insert herein when finally ascertained and to confirm to proof at
14   trial.
15                     FIRST CAUSE OF ACTION FOR FAILURE TO PROVIDE
16                     MEDICAL CARE - 42 U.S.C. § 1983 (FOURTH, EIGHTH &
17                                    FOURTEENTH AMENDMENTS)
18    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
19            ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
20       DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
21            JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
22                   CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED,
23                                  AND DOES 1-150 AND DOES 201-250
24             62.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
25   as though fully set forth herein.
26             63.    Plaintiff had a civil right to medical, psychiatric, and/or mental care. Plaintiff is
27   informed and believes and thereon alleges that his civil rights were violated as a result of the acts
28   and omissions of Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN,



                                                         14
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 15 of 49


1    BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES
2    HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, DEVON BELL,
3    DAVID POWERS, CFMG, and DOES 1-150 and 201-250, and each of them.
4           64.     Officers employed by the CITY OF ROSEVILLE, including but not limited to
5    GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL
6    TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK,
7    SETH ADDINGTON, JAMES MACCOUN, and DOES 1-50, and each of them, and acting
8    under the color of state law, violated Plaintiff’s Fourth, Eighth and Fourteenth Amendment rights
9    to medical care by acting with deliberate indifference and failing to obtain proper medical,
10   psychiatric, and/or mental care for Plaintiff and subjecting him to cruel and unusual punishment
11   when it was apparent he was in need of medical attention.
12          65.     Officers employed by the CITY OF ROSEVILLE, including but not limited to
13   GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL
14   TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK,
15   SETH ADDINGTON, JAMES MACCOUN, and DOES 1-50, and each of them, and acting
16   under the color of state law, violated Defendants CITY OF ROSEVILLE and COUNTY OF
17   PLACER’s own official policies, regulations, rules, and/or customs by acting with deliberate
18   indifference and failing to obtain medical, psychiatric, and/or mental care for Plaintiff when it
19   was apparent he was in need of medical attention.
20          66.     Sheriffs, nurses, and others employed as employees, agents, representatives
21   and/or contractors by the COUNTY OF PLACER and/or CFMG, including but not limited to
22   DEVON BELL, DAVID POWERS and DOES 51-150 and 201-250, and each of them, and acting
23   under the color of state law, violated Plaintiff’s Fourth, Eighth and Fourteenth Amendment rights
24   to medical care by acting with deliberate indifference and failing to obtain medical, psychiatric,
25   and/or mental care for Plaintiff and subjected to him to cruel and unusual punishment when it
26   was apparent that he was in need of medical attention.
27          67.     Sheriffs, nurses, and others employed as employees, agents, representatives
28   and/or contractors by the COUNTY OF PLACER and/or CFMG, including but not limited to



                                                      15
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 16 of 49


1    DEVON BELL, DAVID POWERS and DOES 1-150 and 201-250, and each of them, and acting
2    under the color of state law, violated Defendant COUNTY OF PLACER’s own official policies,
3    regulations, rules, and/or customs by acting with deliberate indifference and failing to obtain
4    medical, psychiatric, and/or mental care for him when it was apparent that he was in need of
5    medical attention.
6           68.     Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
7    PLACER, DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250, and each
8    of them, have inadequate policies, procedures, and practices for identifying citizens, arrestees,
9    detainees, and/or inmates in need of medical, psychiatric, and/or mental treatment and providing
10   appropriate medical, psychiatric, and/or mental treatment. Defendants, and each of them, also
11   failed to appropriately train and supervise staff regarding the provision of treatment to citizens,
12   arrestees, detainees, and/or inmates with mental, psychiatric, or medical issues.
13          69.     Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
14   PLACER, DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250, and each
15   of them, have consistently demonstrated deliberate indifference to their constitutional obligation
16   to provide minimally adequate medical care to inmates in their jails. Defendants’ failure to
17   correct their policies, procedures, and practices, despite longstanding and repeated notice of
18   significant and dangerous deficiencies, evidences deliberate indifference in the provision of
19   medical treatment.
20          70.     If Plaintiff is deemed to be a pretrial detainee, Defendant’s acts of deliberate
21   indifference in failing to provide medical care to treat Plaintiff’s serious medical condition
22   constitutes cruel and unusual punishment in violation of the Eighth Amendment and the Due
23   Process Clause of the Fourteenth Amendment.
24          71.     Defendants, and each of them, knew or should have known that Plaintiff was in
25   urgent need of medical, psychiatric, and/or mental evaluation, attention, treatment, and care.
26          72.     Defendants knew or should have known there was a substantial risk to Plaintiff’s
27   health if he went untreated, but repeatedly refused to treat him. Defendants repeatedly denied
28   Plaintiff proper medical, psychiatric, and/or mental care in repeated violation of his Fourth,



                                                       16
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 17 of 49


1    Eighth and Fourteenth Amendment Constitutional rights.
2           73.        By perpetuating, sanctioning, tolerating, and ratifying the outrageous conduct and
3    other wrongful acts, Defendants acted with intentional, deliberate, reckless, and callous disregard
4    for Plaintiff’s well-being and his Constitutional as well as human rights.
5           74.        As the result of the repeated denial of medical care, Plaintiff spent his time in
6    Defendants’ custody in unnecessary pain, suffering, mental distress, and agony.
7           75.        As a direct and proximate result of the conduct of Defendants and the Defendants’
8    violation of Plaintiff’s civil rights, Plaintiff was harmed and suffered the injuries and damages as
9    alleged herein.
10          76.        The wrongful acts of Defendants, and each of them, was a substantial factor in
11   causing Plaintiff’s harm.
12          77.        Plaintiff is also entitled to statutory civil penalties set forth in 42 U.S.C. Section
13   1988, attorneys’ fees and costs of suit incurred herein.
14          78.        Defendants, and each of them, acted with malice, oppression and/or fraud in that,
15   among other things, they acted with a willful and conscious disregard for the rights and safety of
16   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
17   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
18   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
19   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
20   base or contemptible that it would be looked down on and despised by reasonable people.
21   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
22   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
23   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
24   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
25   concealment of material facts or information known to them regarding Plaintiff’s condition,
26   including being suicidal and need for intervention and medications.
27          79.        The conduct alleged herein was done in with oppression, fraud, malice and/or
28   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award



                                                          17
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 18 of 49


1    of exemplary damages against Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
2    COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
3    JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, DEVON
4    BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250 in an amount according to
5    proof at the time of trial in order to deter Defendants from engaging in similar conduct and to
6    make an example by way of monetary punishment. An officer, a director, and/or a managing
7    agent of Defendants, and each of them, committed themselves and/or authorized the employees,
8    representative, agents or contractors’ wrongful conduct, and/or adopted, ratified or approved the
9    conduct after it occurred.
10           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
11   hereinafter set forth.
12         SECOND CAUSE OF ACTION FOR FAILURE TO PROTECT FROM HARM –
13                     42 U.S.C. § 1983 ( FOUR & FOURTEENTH AMENDMENT)
14    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
15         ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
16      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
17        JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
18                 CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED,
19                                 AND DOES 1-150 and DOES 201-250
20           80.     Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
21   as though fully set forth herein.
22           81.     Each Defendant could have taken action to prevent unnecessary harm to Plaintiff
23   but refused or failed to do so.
24           82.     Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
25   PLACER, DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250, and each
26   of them, failed to have minimally necessary policies and procedures concerning the adequate
27   assessment, supervision and treatment of Plaintiff, whom they knew or should have known was
28   in need of medical attention for his mental and/or medical condition while in their custody,



                                                      18
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 19 of 49


1    control and/or care.
2           83.        Defendants have consistently demonstrated deliberate indifference to their
3    constitutional obligation to provide minimally adequate medical care to inmates in their custody
4    and/or jail. Defendants’, and each of their, failure to correct their policies, procedures, and
5    practices, despite longstanding and repeated notice of significant and dangerous deficiencies,
6    evidences deliberate indifference in the provision of medical assessment and treatment.
7           84.        Defendants were specifically on notice and/or should have known that Plaintiff
8    was in need of urgent medical attention.
9           85.        Defendants failed to obtain and/or necessary medical assessment and treatment to
10   Plaintiff while he was in their custody, control and/or care despite his obvious signs of mental
11   and medical distress.
12          86.        The acts and/or omissions of Defendants, and each of them, as alleged herein,
13   including but not limited to their failure to provide Plaintiff with appropriate medical assessment
14   and care, failure to promulgate appropriate policies and procedures in order to obtain and/or
15   provide adequate mental health treatment to those in their custody, control and/or care, failure to
16   promulgate appropriate policies and procedures for ensuring that medical staff provided people
17   known to be in distress with adequate and necessary medical treatment, and failure to
18   appropriately train and/or supervise their staff, constituted deliberate indifference to Plaintiff’s
19   serious medical needs, health and safety.
20          87.        As a direct and proximate result of the conduct of Defendants and Defendants’
21   violation of Plaintiff’s civil rights, Plaintiff was harmed and suffered the injuries and damages as
22   alleged herein.
23          88.        The wrongful acts of Defendants, and each of them, was a substantial factor in
24   causing Plaintiff’s harm.
25          89.        Defendants, and each of them, acted with malice, oppression and/or fraud in that,
26   among other things, they acted with a willful and conscious disregard for the rights and safety of
27   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
28   readily available to them, that Plaintiff was suicidal and needed appropriate medical and



                                                        19
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 20 of 49


1    psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
2    to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
3    base or contemptible that it would be looked down on and despised by reasonable people.
4    Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
5    unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
6    oppression does not require willful actions. The conduct of Defendants, as set forth herein was
7    also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
8    concealment of material facts or information known to them regarding Plaintiff’s condition,
9    including being suicidal and need for intervention and medications.
10           90.     The conduct alleged herein was done in with oppression, fraud, malice and/or
11   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award
12   of exemplary damages against Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
13   COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
14   JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, DEVON
15   BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250 in an amount according to
16   proof at the time of trial in order to deter Defendants from engaging in similar conduct and to
17   make an example by way of monetary punishment. An officer, a director, and/or a managing
18   agent of Defendants, and each of them, committed themselves and/or authorized the employees,
19   representative, agents or contractors’ wrongful conduct, and/or adopted, ratified or approved the
20   conduct after it occurred.
21           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
22   hereinafter set forth.
23                      THIRD CAUSE OF ACTION FOR FAILURE TO TRAIN –
24             42 U.S.C. § 1983 (FOURTH, EIGHTH & FOURTEENTH AMENDMENT)
25     AGAINST DEFENDANTS CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
26      PLACER, DEVON BELL, DAVID POWERS, CALIFORNIA FORENSIC MEDICAL
27                 GROUP, INCORPORATED, AND DOES 1-150 AND DOES 201-250
28           91.     Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint



                                                       20
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 21 of 49


1    as though fully set forth herein.
2            92.     Employees, agents, representatives and/or contractors of Defendants CITY OF
3    ROSEVILLE, COUNTY OF PLACER and/or CFMG, who worked at the Roseville Police
4    Department or South Placer Correctional Facility, acting under color of law, have subjected Plaintiff
5    and other persons similarly situated to a pattern of conduct consisting of continuing, widespread and
6    persistent pattern of unconstitutional misconduct.
7            93.     Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
8    PLACER, DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250, and each of
9    them, have failed to maintain adequate and proper training necessary to educate and/or have failed
10   to train deputies and medical staff as to the Constitutional rights of detainees and inmates, under the
11   Fourth, Eighth and/or Fourteenth Amendments to the United States Constitution, to prevent the
12   consistent and systematic failure to provide medical care, and to train their deputies properly on
13   welfare or cell checks.
14           94.     There has been an official policy of acquiescence in the wrongful conduct.
15   Defendants failed to promulgate corrective policies and regulations in the face of repeated
16   Constitutional violations.
17           95.     Defendants, and each of them, failed to train officers, deputies, medical and
18   psychiatric doctors and nurses, and other employees, agents, representatives and/or contractors on
19   the necessary care of inmates suffering from serious medical conditions, and they failed to
20   implement policies and procedures with respect to proper training.
21           96.     Plaintiff is informed and believes and thereon alleges that Plaintiff is not the first or
22   last person in custody known to have suffered psychiatric episodes which went unrecognized and
23   untimely treated by Defendants.
24           97.     Defendants, with deliberate indifference, disregarded a duty to protect the public
25   from official misconduct.
26           98.     The failure to promulgate or maintain constitutionally adequate training was done
27   with deliberate indifference to the rights of Plaintiff and others in his position.
28           99.     Despite their knowledge of previous instances of untreated psychiatric episodes or



                                                          21
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 22 of 49


1    mental health concerns in the jails, Defendants failed to properly train or retrain their deputies and
2    medical staff to prevent further exacerbation of injuries of detainees and/or inmates.
3            100.    The constitutionally infirm lack of adequate training as to the individual defendants
4    in this case caused Plaintiff harm.
5            101.    The inadequate training by Defendants, and each of them, was a substantial factor
6    in causing Plaintiff’s harm.
7            102.    As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
8    rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
9            103.    Defendants, and each of them, acted with malice, oppression and/or fraud in that,
10   among other things, they acted with a willful and conscious disregard for the rights and safety of
11   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
12   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
13   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
14   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
15   base or contemptible that it would be looked down on and despised by reasonable people.
16   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
17   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
18   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
19   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
20   concealment of material facts or information known to them regarding Plaintiff’s condition,
21   including being suicidal and need for intervention and medications.
22           104.    The conduct alleged herein was done in with oppression, fraud, malice and/or
23   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award
24   of exemplary damages against Defendants JAMES MACCOUN, DEVON BELL, DAVID
25   POWERS, CFMG, and DOES 1-150 and 201-250 in an amount according to proof at the time of
26   trial in order to deter Defendants from engaging in similar conduct and to make an example by
27   way of monetary punishment. An officer, a director, and/or a managing agent of Defendants,
28   and each of them, committed themselves and/or authorized the employees, representative, agents



                                                        22
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 23 of 49


1    or contractors’ wrongful conduct, and/or adopted, ratified or approved the conduct after it
2    occurred.
3            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
4    hereinafter set forth.
5                   FOURTH CAUSE OF ACTION FOR SUPERVISORY LIABILITY –
6             42 U.S.C. § 1983 (FOURTH, EIGHTH & FOURTEENTH AMENDMENTS)
7      AGAINST DEFENDANTS CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
8       PLACER, DEVON BELL, DAVID POWERS, CALIFORNIA FORENSIC MEDICAL
9                      GROUP, INCORPORATED, AND DOES 1-150 AND 201-250
10           105.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
11   as though fully set forth herein.
12           106.    Plaintiff’s rights were violated as discussed herein.
13           107.    Plaintiff is informed and believes and thereon alleges that Defendants CITY OF
14   ROSEVILLE, JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID
15   POWERS, CFMG, and DOES 1-150 and 201-250, and each of them, were present and approved
16   the acts of the deputies, employees, agents, representatives and/or contractors. Plaintiff is informed
17   and believes and thereon alleges that acts and omissions by the deputies or officers were punitive in
18   nature, in violation of City or County policy, and inappropriate.
19           108.    Defendants failed to properly supervisor their subordinates.
20           109.    Defendants knew or reasonably should have known of the unconstitutional conduct
21   of their subordinates, including the inadequate policies and procedures for screening, placement,
22   and monitoring of detainees.
23           110.    Defendants were the people who either made the decision, committed the acts,
24   and/or later personally ratified the decision or acts that led to the deprivation of Plaintiff’s rights.
25           111.    Defendants’ acts or decisions were a conscious and deliberate choice to follow a
26   course of action from among various alternatives.
27           112.    Defendants made the decision, committed the acts, and/or approved the decision
28   or acts with knowledge that they violated Plaintiff’s rights.



                                                          23
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 24 of 49


1            113.    Defendants knew or reasonably should have known that the unconstitutional conduct
2    of their subordinates posed a risk of harm to the inmates in the jail.
3            114.    The culpable actions or inactions of Defendants, as the persons answerable for the
4    detainees’ safekeeping, deprived Plaintiff of his constitutional rights under the Fourth, Eighth and/or
5    Fourteenth Amendments to the United States Constitution and amounted to reckless and callous
6    indifference to his rights.
7            115.    As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
8    rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
9            116.    The inadequate supervision by Defendants, and each of them, was a substantial
10   factor in causing Plaintiff’s harm.
11           117.    Plaintiff is also entitled to statutory civil penalties set forth in 42 U.S.C. Section
12   1988, attorneys’ fees and costs of suit incurred herein.
13           118.    Defendants, and each of them, acted with malice, oppression and/or fraud in that,
14   among other things, they acted with a willful and conscious disregard for the rights and safety of
15   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
16   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
17   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
18   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
19   base or contemptible that it would be looked down on and despised by reasonable people.
20   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
21   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
22   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
23   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
24   concealment of material facts or information known to them regarding Plaintiff’s condition,
25   including being suicidal and need for intervention and medications.
26           119.    The conduct alleged herein was done in with oppression, fraud, malice and/or
27   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award
28   of exemplary damages against Defendants in an amount according to proof at the time of trial in



                                                        24
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 25 of 49


1    order to deter Defendants from engaging in similar conduct and to make an example by way of
2    monetary punishment. An officer, a director, and/or a managing agent of Defendants, and each
3    of them, committed themselves and/or authorized the employees, representative, agents or
4    contractors’ wrongful conduct, and/or adopted, ratified or approved the conduct after it occurred.
5    An award of punitive damages in a sum according to proof at trial is, therefore, justified,
6    warranted and appropriate under the facts and circumstances of this case against all Defendants.
7            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
8    hereinafter set forth.
9           FIFTH CAUSE OF ACTION FOR MONELL – MUNICIPAL LIABILITY FOR
10                            UNCONSTITUTIONAL CUSTOM OR POLICY
11             42 U.S.C. § 1983 (FOURTH, EIGHTH, & FOURTEENTH AMENDMENT)
12     AGAINST DEFENDANTS CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
13       PLACER, DEVON BELL, DAVID POWERS, AND DOES 1-100 AND DOES 201-250
14           120.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
15   as though fully set forth herein.
16           121.    On information and belief, the conduct of Defendants GARY SMITH, CURTIS
17   WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
18   DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, AND
19   DOES 1-50 and 201-250, individually and as peace officers, employees, agents, representatives
20   and/or contractors was perpetuated, sanctioned, and/or ratified by one or more of CITY OF
21   ROSEVILLE’s police department supervisorial officers, including but not limited to JAMES
22   MACCOUN and/or DOES 1-50.
23           122.    On information and belief the conduct of employees, agents, representatives
24   and/or contractors of Defendants COUNTY OF PLACER, CFMG and/or DOES 51-150 and
25   201-250, individually and as officers, employees, agent, representatives and/or contractors was
26   perpetuated, sanctioned, and/or ratified by one or more of COUNTY OF PLACER’s Sheriff’s
27   Office supervisorial officers, including but not limited to DEVON BELL, DAVID POWERS
28   and/or DOES 51-100.



                                                      25
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 26 of 49


1           123.    On information and belief, none of the Defendants named herein were disciplined
2    for the acts and omissions that led to Plaintiff’s harm.
3           124.    One or more of Defendants, individually and as peace officers, employees, agents,
4    representatives and/or contractors of CITY OF ROSEVILLE and/or COUNTY OF PLACER,
5    deprived Plaintiff of the rights and liberties secured to him by the Fourth, Eighth, and/or
6    Fourteenth Amendment to the United States Constitution, in that said defendants and their
7    supervising and managerial employees, agents, and representatives, acting with gross negligence
8    and with reckless, deliberate indifference to and conscious disregard for the rights and liberties
9    of the public in general, and of Plaintiff, and of persons in his class, situation and comparable
10   position in particular, knowingly maintained, enforced and applied an official recognized
11   custom, policy, and practice of:
12          a) Failure to provide adequate supervision, training, control, and/or discipline to their law
13          enforcement officers, employees, agents, representatives, contractors and other personnel
14          in responding to individuals who were mentally impaired;
15          b) Failure to provide adequate supervision, training, control, and/or discipline to their law
16          enforcement officers, employees, agents, representatives, contractors and other personnel
17          in providing individuals with adequate medical, mental, and/or psychiatric evaluation,
18          care, and/or treatment;
19          c) Failure to provide adequate training and supervision to their law enforcement officers,
20          employees, agents, representatives, contractors and other personnel with respect to
21          constitutional limits related to arrest, search, medical care, and detention;
22          d) Failure to provide adequate training and supervision to their law enforcement officers,
23          employees, agents, representatives, contractors and other personnel with respect to
24          constitutional limits on de-escalation techniques during contacts with the mentally
25          impaired;
26          e) Failure to adequately investigate, discipline or retrain their law enforcement officers,
27          employees, agents, representatives, contractors and other personnel involved in
28          misconduct;



                                                       26
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 27 of 49


1            f) Failure to provide adequate procedures for reporting, supervising, investigating,
2            reviewing, disciplining and controlling the intentional misconduct by Defendants' law
3            enforcement officers, employees, agents, representatives, contractors and other personnel;
4            g) Encouragement of their law enforcement officers, employees, agents, representatives,
5            contractors and other personnel in the belief that they can violate the rights of persons,
6            such as Plaintiff, with impunity, and that such conduct will not adversely affect their
7            opportunities for promotion and other employment benefits;
8            h) Ratification by the highest levels of authority of the specific unconstitutional acts
9            alleged in this complaint; and
10           i) Failure to provide adequate medical evaluation and treatment, including medical,
11           mental, and/or psychiatric evaluation and treatment.
12           125.   By reason of the aforementioned policies and practices of Defendants,
13   individually and as peace officers, employees, agents, representatives and/or contractors of CITY
14   OF ROSEVILLE, CFMG and/or COUNTY OF PLACER, Plaintiff was severely harmed and
15   suffered the injurie and damages alleged herein.
16           126.   Defendants, individually and as peace officers, employees, agents, representatives
17   and/or contractors of CITY OF ROSEVILLE, CFMG and/or COUNTY OF PLACER together
18   with various other officials, whether named or unnamed, had either actual or constructive
19   knowledge of the deficient policies, practices and customs alleged in the paragraphs above.
20   Despite having knowledge as stated above these defendants condoned, tolerated and through
21   actions and inactions thereby ratified such policies. Said Defendants also acted with conscious
22   disregard and deliberate indifference to the foreseeable effects and consequences of these
23   policies with respect to the constitutional rights of Plaintiff, and other individuals similarly
24   situated.
25           127.   By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
26   other wrongful acts, Defendants, individually and as peace officers, employees, agents,
27   representatives and/or contractors of CITY OF ROSEVILLE, CFMG and/or COUNTY OF
28   PLACER; acted with an intentional, reckless, and callous disregard for the rights and safety of



                                                        27
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 28 of 49


1    Plaintiff. Each of their actions were willful, wanton, oppressive, malicious, fraudulent, and
2    extremely offensive and unconscionable to any person of normal sensibilities.
3             128.   Furthermore, the policies practices, and customs implemented and maintained and
4    still tolerated by Defendants, individually and as peace officers, employees, agents,
5    representatives and/or contractors of CITY OF ROSEVILLE, CFMG and/or COUNTY OF
6    PLACER, were affirmatively linked to and were significantly influential force behind the
7    injuries of Plaintiff.
8             129.   By reason of the aforementioned acts and omissions of Defendants, individually
9    and as peace officers, and as peace officers, employees, agents, representatives and/or
10   contractors of CITY OF ROSEVILLE, CFMG and/or COUNTY OF PLACER, Plaintiff was
11   caused to suffer the injuries and damages alleged herein.
12            130.   Defendants’ acts and/or omissions were a substantial factor in causing Plaintiff’s
13   harm.
14            131.   Accordingly, Defendants, individually and as peace officers, employees, agents,
15   representatives and/or contractors of CITY OF ROSEVILLE and/or COUNTY OF PLACER,
16   each are liable to Plaintiff for compensatory damages under 42 U.S.C. § 1983.
17            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
18   hereinafter set forth.
19        SIXTH CAUSE OF ACTION FOR UNREASONABLE SEARCH AND SEIZURE –
20                             42 U.S.C. § 1983 (FOURTH AMENDMENT)
21    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
22           ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
23      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
24                                JAMES MACCOUN, AND DOES 1-50
25            132.   Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
26   as though fully set forth herein.
27            133.   Plaintiff had a clearly established right under the Fourth Amendment to be free from
28   unreasonable search or seizure.



                                                      28
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 29 of 49


1            134.   Defendants CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
2    ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK
3    PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN,
4    and DOES 1-50, and each of them, violated Plaintiff’s Fourth Amendment right when they arrested
5    him without probable cause.
6            135.   Plaintiff was not engaged in any unlawful activity when the CITY OF ROSEVILLE
7    police officers arrived on scene.
8            136.   There were no particular facts and circumstances that would warrant a reasonable
9    officer to conclude that Plaintiff had committed a crime.
10           137.   There was no individualized suspicion to justify a seizure or detention of Plaintiff.
11           138.   Defendants had no constitutional basis to arrest Plaintiff.
12           139.   Defendants falsely arrested Plaintiff without probable cause in violation of his
13   constitutionally protected rights under the Fourth Amendment.
14           140.   At all times herein, Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
15   COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
16   JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, and DOES
17   1-50, and each of them, were acting within their scope and employment as law enforcement officers
18   for the CITY OF ROSEVILLE is liable for the conduct of said defendants.
19           141.   Defendants, acting under color of state law, knew that arresting Plaintiff without
20   probable cause in these circumstances was illegal under clearly established law.
21           142.   The conduct alleged herein caused Plaintiff to be deprived of his civil rights that are
22   protected under the United States Constitution, California Constitution, and federal and state laws.
23   The actions of Defendants have legally, proximately, foreseeably, and actually caused Plaintiff’s
24   injuries.
25           143.   As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
26   rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
27           144.   The wrongful acts of Defendants, and each of them, was a substantial factor in
28   causing Plaintiff’s harm.



                                                       29
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 30 of 49


1            145.    Defendants, and each of them, acted with malice, oppression and/or fraud in that,
2    among other things, they acted with a willful and conscious disregard for the rights and safety of
3    Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
4    readily available to them, that Plaintiff was suicidal and needed appropriate medical and
5    psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
6    to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
7    base or contemptible that it would be looked down on and despised by reasonable people.
8    Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
9    unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
10   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
11   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
12   concealment of material facts or information known to them regarding Plaintiff’s condition,
13   including being suicidal and need for intervention and medications.
14           146.    The conduct alleged herein was done in with oppression, fraud, malice and/or
15   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award
16   of exemplary damages against Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
17   COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
18   JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN and DOES
19   1-50 in an amount according to proof at the time of trial in order to deter Defendants from
20   engaging in similar conduct and to make an example by way of monetary punishment. An
21   officer, a director, and/or a managing agent of Defendants, and each of them, committed
22   themselves and/or authorized the employees, representative, agents or contractors’ wrongful
23   conduct, and/or adopted, ratified or approved the conduct after it occurred.
24           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
25   hereinafter set forth.
26   ///
27   ///
28   ///



                                                       30
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 31 of 49


1                   SEVENTH CAUSE OF ACTION FOR UNLAWFUL ARREST –
2                              42 U.S.C. § 1983 (FOURTH AMENDMENT)
3    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
4         ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
5      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
6                                 JAMES MACCOUN, AND DOES 1-50
7           147.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint as
8    though fully set forth herein.
9           148.    Plaintiff had a clearly established right under the Fourth Amendment to be free from
10   unreasonable seizure.
11          149.    Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN
12   LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY,
13   LEE HENDRICK, SETH ADDINGTON, and DOES 1-50, and each of them, violated Plaintiff’s
14   Fourth Amendment right when they arrested him without probable cause.
15          150.     Plaintiff was not engaged in any unlawful activity when the CITY OF ROSEVILLE
16   police officers arrived on scene.
17          151.    There were no particular facts and circumstances that would warrant a reasonable
18   officer to conclude that Plaintiff had committed a crime.
19          152.    There was no individualized suspicion to justify a seizure or detention of Plaintiff.
20          153.    Defendants had no constitutional basis to arrest Plaintiff.
21          154.    Defendants falsely arrested Plaintiff without probable cause in violation of his
22   constitutionally protected rights under the Fourth Amendment.
23          155.    At all times herein, Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
24   COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
25   JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, and DOES 1-50, and each of
26   them, were acting within their scope and employment as law enforcement officers for the CITY OF
27   ROSEVILLE and the CITY OF ROSEVILLE is liable for the conduct of said defendants.
28          156.    Defendants, acting under color of state law, knew that arresting Plaintiff without



                                                       31
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 32 of 49


1    probable cause in these circumstances was illegal under clearly established law.
2            157.    The conduct alleged herein caused Plaintiff to be deprived of his civil rights that are
3    protected under the United States Constitution, California Constitution, and federal and state laws.
4    The actions of Defendants have legally, proximately, foreseeably, and actually caused Plaintiff’s
5    injuries.
6            158.    As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
7    rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
8            159.    The wrongful acts of Defendants, and each of them, was a substantial factor in
9    causing Plaintiff’s harm.
10           160.    Defendants, and each of them, acted with malice, oppression and/or fraud in that,
11   among other things, they acted with a willful and conscious disregard for the rights and safety of
12   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
13   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
14   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
15   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
16   base or contemptible that it would be looked down on and despised by reasonable people.
17   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
18   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
19   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
20   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
21   concealment of material facts or information known to them regarding Plaintiff’s condition,
22   including being suicidal and need for intervention and medications.
23           161.    The conduct alleged herein was done in with oppression, fraud, malice and/or
24   deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award of
25   exemplary damages against Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
26   COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
27   JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, and DOES 1-50 in an amount
28   according to proof at the time of trial in order to deter Defendants from engaging in similar conduct



                                                         32
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 33 of 49


1    and to make an example by way of monetary punishment. An officer, a director, and/or a
2    managing agent of Defendants, and each of them, committed themselves and/or authorized the
3    employees, representative, agents or contractors’ wrongful conduct, and/or adopted, ratified or
4    approved the conduct after it occurred.
5            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
6    hereinafter set forth.
7                   EIGHTH CAUSE OF ACTION FOR FALSE IMPRISONMENT –
8                   42 U.S.C. § 1983 (EIGHTH AND FOURTEENTH AMENDMENTS)
9    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
10        ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
11     DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
12        JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
13                                             AND DOES 1-100
14           162.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint as
15   though fully set forth herein.
16           163.    Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN
17   LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY,
18   LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, DEVON BELL, DAVID
19   POWERS and DOES 1-100, intentionally caused Plaintiff to be confined in a patrol car and/or
20   jail against Plaintiff’s will.
21           164.    Defendants employed a physical barrier so that Plaintiff was confined.
22           165.    Defendants asserted invalid legal authority to falsely imprison Plaintiff.
23           166.    Plaintiff was aware of the confinement at the time he was confined.
24           167.    Plaintiff had no reasonable means of escape.
25           168.    Plaintiff did not consent to the confinement.
26           169.    GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS,
27   DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE
28   HENDRICK, SETH ADDINGTON, JAMES MACCOUN, and DOES 1-50, and each of them,



                                                       33
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 34 of 49


1    were acting within their scope and employment as law enforcement officers for the CITY OF
2    ROSEVILLE and the CITY OF ROSEVILLE is liable for the conduct of said Defendants.
3           170.    Defendants DEVON BELL, DAVID POWERS, and DOES 51-100, and each of
4    them, were acting within their scope and employment as law enforcement officers for the
5    COUNTY OF PLACER and the COUNTY OF PLACER is liable for the conduct of said
6    Defendants.
7           171.    The conduct alleged herein caused Plaintiff to be deprived of his civil rights that
8    are protected under the United States Constitution, the Eighth and Fourteenth Amendments,
9    California Constitution, and federal and state laws. The actions of Defendants have legally,
10   proximately, foreseeably, and actually caused Plaintiff’s injuries.
11          172.    As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
12   rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
13          173.    The wrongful acts of Defendants, and each of them, was a substantial factor in
14   causing Plaintiff’s harm.
15          174.    Defendants, and each of them, acted with malice, oppression and/or fraud in that,
16   among other things, they acted with a willful and conscious disregard for the rights and safety of
17   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
18   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
19   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
20   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
21   base or contemptible that it would be looked down on and despised by reasonable people.
22   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
23   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving
24   oppression does not require willful actions. The conduct of Defendants, as set forth herein was
25   also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
26   concealment of material facts or information known to them regarding Plaintiff’s condition,
27   including being suicidal and need for intervention and medications.
28          175.    The conduct alleged herein was done in with oppression, fraud, malice and/or



                                                       34
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 35 of 49


1    deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an award
2    of exemplary damages against Defendants GARY SMITH, CURTIS WATKINS, ADRIAN
3    COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS,
4    JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, DEVON
5    BELL, DAVID POWERS, and DOES 1-100 in an amount according to proof at the time of trial
6    in order to deter Defendants from engaging in similar conduct and to make an example by way
7    of monetary punishment. An officer, a director, and/or a managing agent of Defendants, and
8    each of them, committed themselves and/or authorized the employees, representative, agents or
9    contractors’ wrongful conduct, and/or adopted, ratified or approved the conduct after it occurred.
10            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
11   hereinafter set forth.
12   NINTH CAUSE OF ACTION FOR FAILURE TO FURNISH/SUMMON MEDICAL CARE
13    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
14         ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
15      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
16        JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
17                   CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED,
18                                 AND DOES 1-150 AND DOES 201-250
19            176.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint as
20   though fully set forth herein.
21            177.    Defendants owed Plaintiff a duty of care to provide him immediate and adequate
22   medical and mental health care.
23            178.    The conduct of Defendants alleged herein, including but not limited to the fact that
24   Defendants knew or had reason to know that Plaintiff was in need of immediate medical care and
25   that Defendants failed to take reasonable action to summon or provide care, resulting in his injuries
26   and damages alleged herein, violated California state law, including Cal. Govt. Code §§ 844.6 and
27   845.6.
28            179.    Defendants failed to assess, evaluate, diagnose and treat Plaintiff’s medical and



                                                        35
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 36 of 49


1    mental health condition and also failed to timely and appropriately respond to his obvious signs
2    of medical distress while he was locked in a cell without adequate medical care or treatment
3    despite his clear need for medical attention. Defendants repeatedly failed to address obvious
4    signs of medical distress and ignored the duties of medical staff to treat and monitor Plaintiff.
5            180.    The conduct of Defendants was committed with the course and scope of their
6    employment.
7            181.    As a direct and proximate result of the Defendants’ acts and omissions, Plaintiff
8    was harmed and suffered the injuries and damages as alleged herein.
9            182.    The wrongful acts of Defendants, and each of them, was a substantial factor in
10   causing Plaintiff’s harm.
11           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
12   hereinafter set forth.
13                            TENTH CAUSE OF ACTION FOR NEGLIGENCE
14    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
15         ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
16      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
17        JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
18                  CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED,
19                                AND DOES 1-150 AND DOES 201-250
20           183.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
21   as though fully set forth herein.
22           184.    At all times relevant, the employees, agents, representatives and/or contractors of
23   the CITY OF ROSEVILLE and COUNTY OF PLACER, including but not limited to GARY
24   SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY,
25   DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH
26   ADDINGTON, JAMES MACCOUN, DEVON BELL, DAVID POWERS, CFMG, and DOES
27   1-150 and 201-250, and each of them, had a duty to exercise prudent care in the conduct of their
28   activities or business. Defendants, and each of them, had a duty to exercise reasonable care with



                                                      36
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 37 of 49


1    respect to evaluating the need for and obtaining medical, psychiatric, and/or mental care for
2    Plaintiff.
3            185.   Defendants, and each of them, by themselves or through their employees, agents
4    representatives and/or contractors were aware or had reason to know that Plaintiff needed
5    medical, psychiatric, and/or mental care, including but not limited to a 5150 hold.
6            186.   Said Defendants, and each of them, failed to use reasonable care to prevent harm
7    to Plaintiff, and breached their duty of due care to Plaintiff, when they, inter alia, failed to use
8    the degree of care that a reasonable person in the same situation would have used, failed to
9    provide proper medical care and treatment, failed to seek medical attention in a timely manner,
10   and failed to reasonably summon medical, psychiatric, and/or mental care, including but not
11   limited to a 5150 hold, for Plaintiff.
12           187.   Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN,
13   BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES
14   HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN, and DOES 1-50
15   were acting within the scope of their employment for Defendant CITY OF ROSEVILLE and that
16   the CITY OF ROSEVILLE is directly and/or vicariously liable for their actions.
17           188.   Plaintiff is informed and believes and thereon alleges that Defendants DEVON
18   BELL, DAVID POWERS, CFMG, and DOES 51-150 were acting within the scope of their
19   employment, agency or contract for Defendant COUNTY OF PLACER and that the COUNTY
20   OF PLACER is vicariously liable for their actions.
21           189.   Defendants either performed the acts stated herein and are individually liable for
22   their individual acts and/or Defendants performed the acts stated herein during the course and
23   scope of their employment, acting under color of law, apparent authority and are individually
24   liable for those acts; and/or Defendants are vicariously liable for each other; and/or Defendants
25   are liable for each other under the doctrine of respondeat superior; and/or Defendants are liable
26   under conspiracy of each other.
27           190.   Defendants CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
28   ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK



                                                        37
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 38 of 49


1    PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES
2    MACCOUN, and DOES 1-50, and each of them, are liable for Plaintiff’s injuries pursuant to, but
3    not limited to, California Government Code §§ 815.2, 820, 844.6, 845.6, 855.6, California
4    Welfare and Institutions Code §§ 5000, et seq. and Placer County 5150 Emergency Response
5    Protocol. Defendants are liable for breaches of their duties as set forth herein. Said Defendants’
6    violations of the aforementioned statutes and protocols caused or contributed to the happening of
7    this incident and resulting injuries and damages to Plaintiff as alleged herein. The laws so
8    violated were designed and enacted in order to prevent the very incident, injury, and damages
9    sustained by Plaintiff. Defendants are negligent per se for violation of any and all applicable
10   laws.
11             191.   Defendants COUNTY OF PLACER, DEVON BELL, DAVID POWERS, CFMG,
12   and DOES 51-150, and each of them, are liable for Plaintiff’s injuries pursuant to, but not limited
13   to, California Government Code §§ 815.2, 820, 844.6, 845.6, 855.6, California Welfare and
14   Institutions Code §§ 5000, et seq., Placer County 5150 Emergency Response Protocol, California
15   Penal Code § 4011.6 and the Minimum Standards for Local Detention Facilities under 15 CCR
16   §§ 100, et seq., including but not limited to §§ 1030, 1050, 1052, 1055, 1056, 1200, 1206, 1207,
17   1208, 1209, and 1217. Defendants are liable for breaches of their duties as set forth herein. Said
18   Defendants’ violations of the aforementioned statutes and protocols caused or contributed to the
19   happening of this incident and resulting injuries and damages to Plaintiff as alleged herein. The
20   laws so violated were designed and enacted in order to prevent the very incident, injury, and
21   damages sustained by Plaintiff. Defendants are negligent per se for violation of any and all
22   applicable laws.
23             192.   Defendants DOES 201 through 250, inclusive, and each of them, are also
24   negligent and/or otherwise somehow responsible for Plaintiff’s injuries and damages described
25   herein.
26             193.   Additional allegations regarding negligent hiring, supervision and retention
27   include Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF PLACER,
28   DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 had a duty to hire, supervise, train



                                                       38
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 39 of 49


1    and retain employees, agents, representatives, contractors so that they refrain from the conduct
2    and/or omissions alleged herein.
3            194.    Defendants, and each of them, breached this duty, causing the conduct alleged
4    herein. Such breach constituted negligent hiring, supervision, training and retention under the
5    laws of the State of California.
6            195.    Defendants GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN
7    LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY,
8    LEE HENDRICK, SETH ADDINGTON, CFMG, and DOES 1-150 were unfit and/or
9    incompetent to perform the work for which they were hired by CITY OF ROSEVILLE, JAMES
10   MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS, and/or DOES 1-100.
11           196.    Defendants CITY OF ROSEVILLE, JAMES MACCOUN, COUNTY OF
12   PLACER, DEVON BELL, DAVID POWERS, and DOES 1-150 knew or should have known
13   that GARY SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL
14   TIMONEY, DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK,
15   SETH ADDINGTON, CFMG, and DOES 1-150 were unfit and/or incompetent and that the
16   unfitness or incompetence created a particular risk to others.
17           197.    The conduct alleged herein caused Plaintiff to be deprived of his civil rights that
18   are protected under the United States Constitution, California Constitution, and federal and state
19   laws. The actions of Defendants have legally, proximately, foreseeably, and actually caused
20   Plaintiff’s injuries.
21           198.    Defendants CITY OF ROSEVILLE, COUNTY OF PLACER, CFMG, and DOES
22   1-150 and 201-250, and each of their breach of duty of due care, and careless, negligent, wanton,
23   and/or reckless acts and omissions, was the direct and proximate cause of Plaintiff’s harm.
24           199.    As a direct and proximate result of the Defendants’ acts, omissions and/or
25   negligence, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
26           200.    The negligence of Defendants, and each of them, was a substantial factor in
27   causing Plaintiff’s injuries and damages alleged herein.
28           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as



                                                       39
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 40 of 49


1    hereinafter set forth.
2      ELEVENTH CAUSE OF ACTION FOR NEGLIGENCE (CAL. GOV’T CODE § 815.4)
3             AGAINST DEFENDANTS CITY OF ROSEVILLE, COUNTY OF PLACER
4                                            AND DOES 1-100
5            201.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
6    as though fully set forth herein.
7            202.    Due to Defendant’s independent contractors’ failures and breaches, as described
8    herein, Defendants are vicariously liable for the injuries caused by its independent contractors
9    pursuant to Cal. Gov’t Code § 815.4. Pursuant to Section 815.4, Defendants are vicariously
10   liable for Plaintiff’s personal injuries and damages resulting from the acts or omissions of an
11   independent contractor, committed by the independent contractor itself or through its employees,
12   agents or representatives, that involve a failure to discharge a nondelegable duty while
13   completing work on behalf of Defendants, by among other things, failing to complete work in a
14   careful manner with reasonable care. Defendants are also vicariously liable for Plaintiff’s
15   personal injuries and damages resulting from the failure of independent contractors, by the
16   independent contractor itself or through its employees, agents or representatives, to take special
17   precautions and prevent against special risks of physical and/or emotional harm to persons in
18   their custody, care and/or control when Defendants knew or should have known such physical
19   and/or emotional harms were likely to occur without special precautions to prevent against the
20   risk of harm. At all times relevant hereto, Defendants negligently hired and/or contracted with
21   Defendants DOES 1-200 to perform services on their behalf.
22           203.    At all times relevant hereto, Defendant CITY OF ROSEVILLE was the owner
23   and/or controller of the police force, thereby establishing a nondelegable duty to act reasonably
24   and with due care in their ownership and control and enforcement of the contracts entered into
25   with Defendants DOES 1 through 250, and/or each other. Defendants DOES 1 through 250,
26   were in the process of or had completed said work under the contracts with said Defendant prior
27   to the incident. Defendant is vicariously liable for Plaintiff’s personal injuries and damages that
28   were caused in whole or part by independent contractors.



                                                      40
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 41 of 49


1            204.    At all times relevant hereto, Defendant COUNTY OF PLACER was the owner
2    and/or controller of the South Placer Correctional Facility, thereby establishing a nondelegable
3    duty to act reasonably and with due care in their ownership and control and enforcement of the
4    contracts entered into with Defendants CFMG and DOES 1 through 250, and/or each other.
5    Defendants CFMG and DOES 1 through 250, were in the process of or had completed said work
6    under the contracts with said Defendant prior to the incident. Defendant is vicariously liable for
7    Plaintiff’s personal injuries and damages that were caused in whole or part by independent
8    contractors.
9            205.    Defendants CFMG and DOES 1 through 250, inclusive, and each of them,
10   negligently performed the work they were hired to undertake and complete on behalf of CITY
11   OF ROSEVILLE and/or COUNTY OF PLACER, by failing to perform work they contracted to
12   do in a careful manner with reasonable care.
13           206.    At all times relevant hereto, Defendants, and each of them, owed a duty of care to
14   Plaintiff and to others.
15           207.    Said negligence of Defendants caused or contributed to the occurrence of the
16   incident. Defendants negligently performed their duties as described herein and failed to warn
17   the Plaintiff of the inappropriate conduct of Defendants’ contractors. Said Defendants are liable
18   for breaches of their duties as set forth herein.
19           208.    It was reasonably foreseeable that as a direct and proximate result of said acts,
20   omissions and negligence of Defendants, and each of them, and each of their breach of duties,
21   that Plaintiff would suffer injuries and damages.
22           209.    As a direct and proximate result of the acts, omissions and negligence of
23   Defendants, Plaintiff suffered the injuries and damages alleged herein.
24           210.    Defendants’ acts, omissions and negligence were a substantial factor in causing
25   Plaintiff’’ harm, injuries and damages as set forth herein.
26           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
27   hereinafter set forth.
28   ///



                                                         41
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 42 of 49


1      TWELTH CAUSE OF ACTION FOR FAILURE TO PERFORM MANDATORY DUTY
2                                        (CAL GOV’T CODE § 815.6)
3    AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
4         ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
5      DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
6        JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
7                                            AND DOES 1-100
8           211.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
9    as though fully set forth herein.
10          212.    Defendants CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
11   ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK
12   PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES
13   MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS, AND DOES 1-100,
14   and each of them, had, or had reason to have, actual knowledge that Plaintiff was in need of
15   medical care for his serious medical condition.
16          213.    Pursuant to Government Code § 815.6, Defendants are liable for Plaintiffs’ injuries
17   and damages proximately caused by the failure to discharge the mandatory duties as alleged herein.
18          214.    As a public entity, Defendants were under mandatory duties imposed by certain
19   enactments that were designed to protect against the risk of the particular kind of injuries and
20   damages suffered by Plaintiffs as a result of the incident.
21          215.    California Government Code § 845.6 creates an affirmative duty for public entity
22   employees “to furnish or obtain medical care for a prisoner in his custody.” Plaintiff required
23   prompt medical attention from Defendants. Defendants had actual or constructive knowledge of
24   Plaintiff’s need for prompt medical attention and deliberately chose to not furnish care to
25   Plaintiff. Defendants failed to discharge the duty imposed upon them by California Government
26   Code § 845.6. Therefore, Defendants did not make reasonable efforts or exercise reasonable
27   diligence to perform their mandatory duties imposed under the above enactments to prevent this
28   foreseeable incident and failed to perform their mandatory duties imposed by said enactments.



                                                       42
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 43 of 49


1            216.    Defendants are liable for their employees’ breaches of duty to summon required
2    medical care while acting in the course and scope of their employment.
3            217.    Defendants’ failure to perform their mandatory duties was a substantial factor in
4    causing Plaintiff’s injuries and damages alleged herein.
5            218.    As a direct and proximate result of the Defendants’ failure to perform mandatory
6    duties, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
7            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
8    hereinafter set forth.
9            THIRTEENTH CAUSE OF ACTION FOR PROFESSIONAL NEGLIGENCE
10       AGAINST DEFENDANTS ASHELY JOEL PILGRIM, M.D., SUTTER ROSEVILLE
11        MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA DBA
12         VITUITY HOSPITALISTS, COUNTY OF PLACER, CALIFORNIA FORENSIC
13                     MEDICAL GROUP, INCORPORATED, AND DOES 51-250
14           219.    Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
15   as though fully set forth herein.
16           220.    Defendants ASHELY JOEL PILGRIM, M.D., SUTTER ROSEVILLE
17   MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA DBA VITUITY
18   HOSPITALISTS, COUNTY OF PLACER, CFMG, and DOES 51-250, are in the business of
19   providing medical services and treatment, including but not limited to proper medical evaluation,
20   diagnosis and treatment to the general population, including Plaintiff.
21           221.    Defendants ASHELY JOEL PILGRIM, M.D., SUTTER ROSEVILLE
22   MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA DBA VITUITY
23   HOSPITALISTS, COUNTY OF PLACER, CFMG and DOES 51-250, and each of them, held
24   themselves out to possess that degree of skill, learning, ability and competence ordinarily
25   possessed by reputable health care providers.
26           222.    Defendants ASHELY JOEL PILGRIM, M.D., SUTTER ROSEVILLE
27   MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA DBA VITUITY
28   HOSPITALISTS, and DOES 101-250, and each of them, provided, alleged to provide, and/or



                                                      43
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 44 of 49


1    delayed medical care to Plaintiff on November 27, 2019.
2           223.      Defendants COUNTY OF PLACER, CFMG, and DOES 51-150 and DOES 201-
3    250, and each of them, provided, alleged to provide, and/or delayed medical care to Plaintiff on
4    November 27, 2019 through and including November 30, 2019.
5           224.      Individual employees, agents, representatives and/or contractors of SUTTER
6    ROSEVILLE MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA
7    DBA VITUITY HOSPITALISTS, COUNTY OF PLACER, and CFMG, acting within the course
8    and scope of their employment, agents, representatives and/or contractors provided, alleged to
9    provide, and/or delayed medical care to Plaintiff.
10          225.      Defendants ASHELY JOEL PILGRIM, M.D., SUTTER ROSEVILLE
11   MEDICAL CENTER, SUTTER HEALTH, CEP AMERICA – CALIFORNIA DBA VITUITY
12   HOSPITALISTS, COUNTY OF PLACER, CFMG, and DOES 51-250, and each of them, are
13   liable and responsible for the actions, omissions and negligence of their employees, agents,
14   representatives, contractors, directors and partners.
15          226.      Defendants, and each of them, failed to appropriately supervise, review and
16   ensure the competence of medical staff’s provision of treatment of Ms. Gillis, and failed to enact
17   appropriate standards and procedures that would have prevented such harm to her.
18          227.      At all times mentioned herein, Defendants, and each of them, were under a duty
19   to use the same level of skill, knowledge and care in the diagnosis and treatment of Plaintiff that
20   other reasonably careful licensed practitioners would have provided in the same or similar
21   circumstances.
22          228.      At all times mentioned herein, Defendants breached their duty of care to Plaintiff
23   by negligently failing to exercise the proper degree of knowledge and skill in examining,
24   diagnosing, treating and caring for Plaintiff such that Plaintiff was caused to suffer the injuries
25   and damages set forth herein.
26          229.      The negligence and carelessness of Defendants, and each of them, consisted of
27   their failure to use that degree of skill and care ordinarily used by healthcare professionals
28   engaged in the practice of their profession in the same or similar locality and under the same or



                                                       44
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 45 of 49


1    similar circumstances.
2            230.    Defendants, and each of them, negligently:
3            (a)     Failed to properly and/or fully evaluate Plaintiff for medical, psychiatric, and/or
4    mental concerns before, during, and/or after clearing him for detention at South Placer
5    Correctional Facility;
6            (b)     Failed to protect against the risk of further injury; and
7            (c)     Failed to provide procedures, policies, facilities, supplies, and/or qualified
8    personnel reasonably necessary for the evaluation and/or treatment of patients like Plaintiff.
9            231.    Defendants, and each of them, were negligent.
10           232.    Pursuant to Cal. Gov’t Code § 844.6(d), Defendants DOES 51-100 are liable for
11   injury proximately caused by their negligent or wrongful acts or omissions as public employees
12   of Defendant COUNTY OF PLACER.
13           233.    Pursuant to Cal. Gov’t. Code § 815.2, Defendant COUNTY OF PLACER is liable
14   for injury proximately caused by an act or omission of an employee of the public entity within
15   the scope of his or her employment if the act or omission would have given rise to a cause of
16   action against that employee.
17           234.    The negligence of Defendants, and each of them, was a substantial factor in
18   causing Plaintiff’s harm.
19           235.    As a direct and proximate result of the Defendants’ negligent conduct, Plaintiff
20   was harmed and suffered the injuries and damages as alleged herein.
21           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
22   hereinafter set forth.
23

24

25

26   ///
27   ///
28   ///



                                                        45
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 46 of 49


1    FOURTEENTH CAUSE OF ACTION FOR VIOLATION OF BANE CIVIL RIGHTS ACT
2                                         (CAL CIV. CODE § 52.1)
3     AGAINST DEFENDANTS CITY OF ROSEVILLE, GARY SMITH, CURTIS WATKINS,
4          ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ,
5       DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON,
6         JAMES MACCOUN, COUNTY OF PLACER, DEVON BELL, DAVID POWERS,
7                  CALIFORNIA FORENSIC MEDICAL GROUP, INCORPORATED,
8                                  AND DOES 1-150 AND DOES 201-250
9           236.     Plaintiff hereby incorporates by reference all prior paragraphs of this Complaint
10   as though fully set forth herein.
11          237.     The California Legislature declared that it violates state civil rights act for any
12   person to interfere with the exercise or enjoyment by an individual of his/her rights secured by
13   the United States Constitution or state or federal law. This includes any interference of these
14   rights by threats, intimidation, coercion, or attempted threats, intimidation or coercion.
15          238.     Plaintiff had a firmly established right to be free from cruel and unusual
16   punishment and punishment without due process under the provisions in the California
17   Constitution.
18          239.     Defendants interfered with Plaintiff’s rights under the Fourteenth Amendment of
19   the United States Constitution by the denial of medical care, and the equivalent provisions of the
20   California Constitution.
21          240.     Defendants violated Plaintiff’s rights by punishing him by taking him into
22   custody when he was having a psychiatric episode. Instead of placing Plaintiff in a 5150 hold or
23   taking him for psychiatric care and treatment, Defendants CITY OF ROSEVILLE, GARY
24   SMITH, CURTIS WATKINS, ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY,
25   DARRYL LOPEZ, DERRICK PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH
26   ADDINGTON, JAMES MACCOUN, and DOES 1-50 punished him and intimidated him by
27   placing him in a police vehicle, holding cell and/or sobering cell.
28          241.     Defendants COUNTY OF PLACER, DEVON BELL, DAVID POWERS, CFMG,



                                                        46
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 47 of 49


1    and DOES 51-150 medically cleared him to be placed in the holding cell rather than obtaining
2    necessary medical, psychiatric or mental care.
3              242.   Defendants DOES 201 through 250, inclusive, and each of them, are also
4    negligent and/or otherwise somehow responsible for Plaintiff’s injuries and damages described
5    herein.
6              243.   Cal. Civ. Code § 43 provides an individual “the right of protection from bodily
7    restraint or harm, from personal insult, from defamation, and from injury to his personal
8    relations.”
9              244.   The conduct alleged herein caused Plaintiff to be deprived of his civil rights that
10   are protected under the United States Constitution, California Constitution, and federal and state
11   laws.
12             245.   Defendants acts and omissions were a substantial factor in causing Plaintiff’s
13   harm.
14             246.   As a direct and proximate result of the Defendants’ violation of Plaintiff’s civil
15   rights, Plaintiff was harmed and suffered the injuries and damages as alleged herein.
16             247.   Plaintiff is also entitled to statutory civil penalties set forth in Civil Code Section
17   52, attorneys’ fees and costs of suit incurred herein.
18             248.   Plaintiff is also entitled to statutory civil penalties set forth in 42 U.S.C. Section
19   1988, attorneys’ fees and costs of suit incurred herein.
20             249.   Defendants, and each of them, acted with malice, oppression and/or fraud in that,
21   among other things, they acted with a willful and conscious disregard for the rights and safety of
22   Plaintiff. Among other facts set forth herein, despite Defendants knowing, or having information
23   readily available to them, that Plaintiff was suicidal and needed appropriate medical and
24   psychiatric care, they exposed him to an unreasonably dangerous risk of injury, which amounts
25   to a conscious and reckless disregard for his rights and safety. Defendants’ conduct was so vile,
26   base or contemptible that it would be looked down on and despised by reasonable people.
27   Defendants acted with oppression in that their despicable conduct subjected Plaintiff to cruel and
28   unjust hardship in conscious disregard of his rights. Conscious disregard for purposes of proving



                                                         47
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 48 of 49


1    oppression does not require willful actions. The conduct of Defendants, as set forth herein was
2    also fraudulent in that each of them engaged in intentional misrepresentation, deceit or
3    concealment of material facts or information known to them regarding Plaintiff’s condition,
4    including being suicidal and need for intervention and medications.
5            250.    The conduct alleged herein was done in with oppression, fraud, malice and/or
6    deliberate or reckless disregard of Plaintiff’s constitutionally protected rights, justifying an
7    award of exemplary damages against Defendants GARY SMITH, CURTIS WATKINS,
8    ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK
9    PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES
10   MACCOUN, DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250 in an
11   amount according to proof at the time of trial in order to deter Defendants from engaging in
12   similar conduct and to make an example by way of monetary punishment. An officer, a director,
13   and/or a managing agent of Defendants, and each of them, committed themselves and/or
14   authorized the employees, representative, agents or contractors’ wrongful conduct, and/or
15   adopted, ratified or approved the conduct after it occurred.
16           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
17   hereinafter set forth.
18                                         PRAYER FOR RELIEF
19           WHEREFORE, Plaintiff generally prays judgment against Defendants as follows:
20           1.      For all general and noneconomic damages according to proof, including but not
21   limited to Plaintiffs’ past and future pain and suffering, loss of enjoyment of life, disfigurement,
22   physical impairment, inconvenience, grief or humiliation, emotional distress, annoyance and
23   discomfort caused by the injury to their peaceful enjoyment of the property that they occupy.
24           2.      For all special and economic damages according to proof, including but not limited
25   to emergency medical treatment, medical and hospital care, incidental expenses, doctors,
26   radiological and imaging studies, physical therapy, rehabilitation, attendant care, nursing care,
27   medicine, medical equipment and supplies, prosthetics, loss of household services, lost wages and
28   diminution of earning capacity and benefits.



                                                        48
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-02334-TLN-DB Document 1 Filed 11/20/20 Page 49 of 49


1           3.      For pre-judgment interest according to proof, pursuant to Federal law and
2    California Civil Code §§ 3287, 3288 and 3291.
3           4.      For attorneys’ fees pursuant to 42 U.S.C. Section 1988 and/or Civil Code Section
4    52 where appliable.
5           5.      For punitive damages against Defendants GARY SMITH, CURTIS WATKINS,
6    ADRIAN COGHLAN, BRIAN LEWIS, DANIEL TIMONEY, DARRYL LOPEZ, DERRICK
7    PHELPS, JAMES HAGGERTY, LEE HENDRICK, SETH ADDINGTON, JAMES MACCOUN,
8    DEVON BELL, DAVID POWERS, CFMG, and DOES 1-150 and 201-250 where appliable,
9    including but not limited to the First, Second, Third, Fourth, Sixth, Seventh, Eighth, and
10   Fourteenth Causes of Action.
11          6.      For Plaintiff’s cost of suit herein.
12          7.      For such other and further relief as to this Court seems just and proper.
13                                      JURY TRIAL DEMANDED
14          Plaintiff demands a trial by jury.
15

16   DATED: November 20, 2020                        FIORE ACHERMANN, A LAW CORP.
17
                                                     By:        /s/ Jennifer Fiore
18
                                                                 Jennifer Fiore, Esq.
19                                                               Attorneys for Plaintiffs

20

21

22

23

24

25

26

27

28




                                                           49
     ______________________________________________________________________________________________
                                       COMPLAINT FOR DAMAGES
